Citation Nr: 1228811	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1973 to April 1980, and served with the National Guard service thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in May 2005 and June 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2009, the Veteran testified before a Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the St. Petersburg, Florida RO in January 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  However, the VLJ who conducted the January 2009 hearing is no longer at the Board.  The Veteran was apprised of this in June 2012 and notified that he had the option to testify at a hearing in front of the another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2011).  In a letter dated in July 2012, the Veteran responded that he desired to have another hearing before a VLJ at the local RO.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action:

Schedule the Veteran for a Travel Board hearing and provide adequate notice to the Veteran and his representative of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


